DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-2, 4-13, and 15-19 are allowed. Claims 3 and 14 are cancelled.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejections of the claims. These rejections are respectfully withdrawn. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding 35 U.S.C. § 101: 
Applicant’s remarks include compelling arguments for a finding that the claimed invention requires significantly more than an abstract idea (see Remarks, 12/28/2020, Pages 1-16). For example, Applicant submits that claim 1, as a whole, is not directed to an abstract idea, but is directed to generation of one component of a game, a customized Game Engine Data Model (GEDM) configured to represent a math of a given game. Separating the customized GEDM by packaging it with an executer, validating and deploying the package, enables to achieve generation of a customized GEDM for a game in a more efficient manner, with less errors and reduced development time. Applicant believes that this subject matter is not an abstract idea.
Also, Applicant submits that the fact that the computerized component that is generated, packaged validated and deployed is a part of a computerized game, does not by itself, tie the claimed subject matter to an abstract idea concept, as contended by the Examiner. To the contrary, generating a component of a game and packaging 
Applicant submits that it is clear that the subject matter of claim 1 is not similar to managing a game, as in the Planet Bingo decision, but defines a technological process relating to generation of a game logic component, which can be certified and deployed in an efficient manner in a gaming system. Although the game logic component defines how the game will be operated, generating the game logic component in a manner that enables deploying it in a gaming system is not similar to operating a game, as in the Planet Bingo decision. Next, even, assuming for the sake of argument only, that claim 1 is directed toward an abstract idea, Applicant submits that the claims, as a whole, recite additional elements that integrate the judicial exception into a practical application and/or that the claim, as a whole, recite additional elements that amount to significantly more than the judicial exception.
For example, the following limitations in claim 1 confine the alleged judicial exception to a particular, practical application of the judicial exception, and amounts to significantly more. MPEP §2106.05(f). Claim 1 is confined to the particular, practical application of operating a computer-based gaming system. The features of claim 1 including generating a package comprising a customized GEDM, and validating the package achieves that the validated Game Engine Package is configured as a single sealed unit comprising a logic for one or more games. The sealed unit comprising a logic for one or more games can be deployed to one or more instances of the gaming system. Hence, 
In addition, the Examiner analyzes Step 2B with respect to the elements recited in claim 1. Applicant disagrees with the Examiner’s analysis.  Instead, Applicant contends that the elements are not “generically claimed to enable the management of the game/gaming environment” but include processor modules that are configured to generate a customized GEDM, which is later packaged with an executer, validated and deployed in a gaming system, wherein the validated Game Engine Package is configured as a single sealed unit. Based on the technical advantages detailed above, applicant believe that these claim features amount to significantly more.
	
Regarding the prior art: 
Amended Claim 1 and similarly recited Claims 11 and 19 recites the following: “1. (Currently Amended) A method of operating a computer-based gaming system, the method comprising:
generating, by the gaming system, a customized game engine data model (GEDM) configured to represent a math of a given game, wherein the customized GEDM is derived from a unified game engine data model (GEDM) by defining customizable parameters meeting a user’s specification and related to the math of the given game, and wherein the unified GEDM specifies a math unified for all customized GEDM derivable from the unified data model by defining the customizable parameters related to the math;
generating, by the gaming system, a Game Engine Package comprising the customized GEDM and an executor thereof, wherein the executor is unified and applicable to any customized GEDM derivable from the unified data model; 
validating the generated Game Engine Package; and 
deploying the validated Game Engine Package to one or more instances of the gaming system;
wherein the validated Game Engine Package is configured as a single sealed unit comprising a logic for a one or more games.”

Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, DATE, pages 1-3).  The closest prior art appears to be U.S. Patent Application Publication 2009/0143128 A1 to Cautley et al. and 2009/0149246 A1 to Opaluch.  Opaluch generally discloses an approach for developing customized games.  Customization information is obtained from a user (or someone preparing the game for the user) in response to a menu of options relating to a game, or is automatically collected from customization information already collected.  Gaming information, including rules and design layout, is output in response to the customization information for playing the game.  Cautley generally discloses methods and systems for providing a shared centralized gaming host which implements software as a service concepts for lottery and other wagering games.  The operator of the shared host, the various lotteries or game operators, and third parties, may all develop standard software new game concepts and deposit them in a repository, e.g., at the central host.  Game operators may choose to activate any or all of the deposited game software and customize the deposited games in a limited way for use in their jurisdiction.  Operations procedures may also be standardized and shared in some parts of the system.  In this way, content developed by or for one game operator may more easily be transferred, customized, and re-used by other gaming operators, reducing the time and cost needed to develop and deploy new game content 
However, Opaluch and/or Cautley in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-2, 4-13, and 15-19 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715